AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                     for the

                                                        District of Massachusetts


                      United States of America

                        GREGORY ABBOTT                                         Case No.    ^9-MJ-6087-MPK




                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       GREGORY ABBOTT                                                                                          ,
who is accused of an offense or violation based on the following document filed with the court:

• Indictment               • Superseding Indictment       • Information           • Superseding Information               sf Complaint
•     Probation Violation Petition         • Supervised Release Violation Petition          • Violation Notice            • Order of the Court

This offense is briefly described as follows:

    Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud (18 U.S.C. § 1349)




Date:          03/11/2019



City and state:          Boston, MA                                                  M.Fa



                                                    —       •'                               V    •
                                                                     Return                  ^        C .'     '
          This warrant was received on (date)                             , and the person was arrested on (date)
at (city and state)                                              •




Date:
                                                                                            Arresting officer's signature



                                                                                                 Printed name and title
